Citation Nr: 1048065	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2010, the Veteran testified before the undersigned.  A 
transcript has been incorporated into the record.  At his 
request, the record was held open for 60 days to allow for the 
submission of additional evidence.  No new evidence was received 
at the Board.

In August 2010, the Board remanded the claim for further 
development.  The claim has returned to the Board and is ready 
for disposition.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2)(West 2002 & Supp. 2010).



FINDINGS OF FACT

1.  Service-connection is in effect for posttraumatic stress 
disorder (PTSD) at 30 percent, right and left foot cold injury 
residuals at 20 percent each, right and left lower peripheral 
neuropathy at 20 percent each, right and left hand cold injury at 
10 percent each, right and left upper peripheral neuropathy at 10 
percent each, and anal fissure with hemorrhoids at 0 percent.  
The combined evaluation for compensation is 90 percent.

2.  The Veteran's service-connected disabilities do not preclude 
him from securing and following substantially gainful employment 
consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a TDIU is warranted.  After a 
review of the record, the claim is denied.

A TDIU may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, and 
that if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2010).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.

In other words, 38 C.F.R. § 3.340 deals with the average person 
standard and 38 C.F.R. § 4.16(a) deals with the particular 
individual.  The award of a total rating requires a showing that 
the veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not be 
considered in support of the claimed benefit.  38 C.F.R. § 4.19 
(2010).

The Veteran's current service-connected disabilities include PTSD 
at 30 percent, right and left foot cold injury residuals at 20 
percent each, right and left lower peripheral neuropathy at 20 
percent each, right and left hand cold injury at 10 percent each, 
right and left upper peripheral neuropathy at 10 percent each, 
and anal fissure with hemorrhoids at 0 percent.  

Because the cold injury residuals of the lower extremities and 
peripheral neuropathy as a result of cold injury residuals 
results from a common etiology, the Board finds that those 
ratings (20+20+20+20) are considered as one disability for 
purposes of the regulations.  As the combined evaluation for 
compensation is 90 percent, he does meet the percentage 
requirements of 38 C.F.R. § 4.16(a) (i.e. one disability rated at 
40 percent with a combined rating of 70 percent or more).  As he 
meets the criteria for § 4.16(a), the provisions of § 4.16(b) are 
not for application.    

In determining whether a veteran is able to secure and follow a 
substantially gainful occupation, consideration may be given to 
the veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  

The fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such.  Id.  Rather, he need only be capable of 
performing the physical and mental acts required by employment.  
Id. The schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 C.F.R. § 
4.1 (2010).

Here, the Veteran contends that he is entitled to a TDIU rating 
as a result of his service-connected disabilities.  His May 2007 
claim included the statement that he was unable to secure gainful 
employment due to the severity of his cold weather injuries and 
his PTSD.  

On his May 2007 TDIU claim, the Veteran indicated he completed 
the third year of high school, had had no other training or 
education before he became disabled, and that he had worked for a 
lithograph company from 1958 to 1976.  To various VA examiners he 
reported that he was a retired lithographer, which he described 
as a printing job.  

A complete review of the claims file finds the Veteran's July 
1977 claim for a non-service connected pension.  He indicated he 
had suffered a stroke in November 1976 and was hospitalized into 
December 1976 at a private hospital.  At the time of the claim he 
indicated he had last worked in November 1976.  

Private treatment reports indicated he had suffered a CVA 
(cerebral vascular accident) brain stem "Inf" (infarct).  A 
November 1976 report gave the diagnosis as an infarction in the 
distribution of the right posterior inferior cerebellar artery or 
Wollenberg syndrome.  A December 1976 chest x-ray also found 
slight scoliosis with evidence of degenerative osteoarthritis of 
the dorsal spine.  The Veteran and his wife claimed no income 
other than a weekly disability payment that was due to end one 
year after the stroke.  

The pension claim was denied in November 1977 because the 
evidence of record indicated that the Veteran's disability was 
not of sufficient severity to permanently prevent him from 
engaging in substantially gainful employment.        

In July 1978, the Veteran submitted another claim seeking a 
pension and again referenced his November 1976 stroke.  He 
indicated he had applied for Social Security benefits and the 
payment had begun in September 1977.  The record indicates that 
he did not respond to a notice from the RO requesting information 
and the claim was denied.  

The Veteran submitted a claim seeking service connection for his 
PTSD and cold weather injuries in September 2002.  The claims 
were granted and the current combined rating of 90 percent was 
established.  

The Veteran has stated that he had private treatment for his 
disabilities and the few VA medical reports of record, other than 
an October 2002 evaluation and an April 2004 mental health 
consultation, pertain to ordered VA examinations.  No private 
treatment records were submitted following the remand order. 

The Veteran informed the VA practitioner during his sole mental 
health consultation in April 2004 that he retired at age 55 as an 
operator of printing presses due to problems with his feet and 
legs, which he attributed to his cold weather injuries.  He also 
informed the examiner for a September 2003 VA arteries 
examination that he retired at age 43 as a lithographer due to a 
"health problem."  

During his 2010 testimony before the undersigned, the Veteran 
attributed his use of a walker and his inability to continue 
working to his now service-connected cold weather injuries.  He 
claimed he would fall and so could not continue to work.  He also 
attributed his receipt of Social Security disability benefits to 
his cold weather injuries.  

In July 2007, the Veteran was afforded a VA examination for PTSD, 
which included a claims file review.  He indicated that he had 
worked as a lithographer and then retired.  He did not report any 
problems at work.  Following an objective examination, the 
examiner noted that the Veteran had mild PTSD symptoms, had been 
able to work in the past, and that his psychiatric problems did 
not prevent him from employment now.   

In August 2010, the Veteran was afforded a VA general 
examination.  The claims file was reviewed.  He arrived in a 
wheelchair and stated he had been in a wheelchair for 5 weeks 
since he was released from "rehab."  He reported having a CVA 
in 1976, which he described as being without significant 
residuals.  

After an objective examination, the examiner concluded the 
Veteran was fully employable for physical and sedentary labor 
with regard to his hemorrhoid disability as there was no 
functional impairment.  The examiner also found no functional 
impairment with regard to the cold weather injury residuals for 
the upper and lower extremities and that the Veteran was fully 
employable for physical and sedentary labor.  The examiner noted 
the Veteran had similar symptomatology when he was working in his 
adult life.

In September 2010, the Veteran was afforded a VA examination to 
address unemployability as related to his mental disorder.  The 
claims file was again reviewed.  Other than the evaluation in 
2004, he had received no psychiatric treatment.  He stated he had 
completed high school, and worked full time as a printing 
operator for nearly 20 years when he had a stroke.  Subsequent to 
the stroke he was unable to work.  He and his wife reported 
receiving Social Security benefits 2 years after that.  

The Veteran arrived for the examination in a wheelchair with an 
attendant.  His wife reported he had been in a wheelchair for 2 
months and was learning to walk again.  He reported having a 
paralyzed nerve.  Following an objective examination, this 
examiner found the PTSD symptoms to be mild to moderate and also 
noted that the Veteran had worked for 20 years and did not 
experience any problems at work during that time.  The examiner 
opined that it did not appear his PTSD caused marked interference 
with employment.  

The evidence, including the various VA examinations, private 
medical records from the 1970's, and the Veteran's testimony and 
statements, fails to show that he is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether a veteran 
is capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

As noted above, the Veteran initially attributed his inability to 
work and his departure from his work as a lithographer to his 
cold weather injuries and to his PTSD; however, these statements 
were contradicted by his own statements in 1977 and 1978 when he 
informed VA through two separate claims that he was unable to 
work and had not returned to work due to his stroke.  

The Board finds the 1977 and 1978 statements more credible than 
the Veteran's current recollections because the 1977 and 1978 
statements were contemporary to the November 1976 CVA and to the 
medical treatment he then received.  Further, his statements in 
1977 were substantiated by contemporary private medical reports 
which did not contain any complaints of cold weather injuries, 
but instead evaluated his CVA and discussed his prognosis.  

The Board also observes that the July 1978 claim for a pension 
reported the Veteran had begun to receive Social Security 
benefits in September 1977, which was less than one year after 
his stroke.  The Board finds his current assertions to be less 
credible in light of these inconsistencies.

While the Veteran's service-connected disabilities clearly 
interfere with his ability to seek and maintain employment, any 
schedular rating implies some degree of interference with 
employment.  After a review of the entire record, the Board finds 
that the evidence does not show that his hemorrhoids, PTSD, cold 
weather injuries of the left foot, right foot, left hand, right 
hand, and associated peripheral neuropathy disabilities preclude 
his obtaining or following substantial or gainful employment.  

The Board finds that the preponderance of the evidence is against 
entitlement to TDIU.  While the Veteran meets the percentage 
criteria under 38 C.F.R. § 4.16(a), the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant may provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Notice was provided regarding the claim for TDIU in June 2007, 
prior to the initial adjudication of that claim.  Moreover, the 
same June 2007 notice provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records, private 
treatment records, and the reports of multiple VA examinations.  
In August 2010 the Veteran was mailed a notice with an enclosed 
Authorization and Release form for him to complete to that VA 
could obtain the private treatment records of Dr. F., who was 
referred to throughout the January 2010 hearing as his private 
physician who had treated the various service-connected 
disabilities.  The record does not contain a response by the 
Veteran.  

The most recent August and September 2010 examinations were 
performed by medical professionals, based on a review of claims 
file and solicitation of pertinent history and symptomatology 
from the Veteran.  The examiner performed a thorough examination 
of the Veteran, and included diagnoses and rationales consistent 
with the examination and record.  The Board finds that they are 
adequate to evaluate the claims on appeal.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Also of record and considered in connection with the appeal are 
various statements submitted by the Veteran.  The underlying 
medical evidence for the Veteran's Social Security disability 
benefits was requested; however in September 2010 VA was informed 
that the underlying medical evidence had been destroyed, and so 
was no longer available.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


